Exhibit 10.17

 

2020 Cash Bonus Plan Summary

 

Target bonuses for named executive officers of AcelRx Pharmaceuticals, Inc. (the
“Company”) under the 2020 Cash Bonus Plan (the “Plan”) will range from 35% to
60% of such executive’s 2020 base salary. The amount of cash bonus, if any, for
each named executive officer will be based on both the named executive officer
achieving his or her individual performance goals and on the Company meeting the
2020 corporate objectives to be approved by the Board. The target bonuses for
the Company’s named executive officers for 2020 are as follows:

 

Name

Position

Bonus %

Vincent Angotti

Chief Executive Officer

60%

Pamela Palmer, M.D., Ph.D.

Chief Medical Officer

40%

Raffi Asadorian

Chief Financial Officer

40%

Badri Dasu

Chief Engineering Officer

35%

Lawrence Hamel

Chief Development Officer

35%

 

Mr. Angotti’s cash bonus under the Plan shall be based 100% on the achievement
of the 2020 corporate objectives.  The cash bonuses under the Plan for all other
named executive officers shall be based 40% on the achievement of his or her
individual performance goals, as determined by the Board, and 60% on the
achievement of the 2020 corporate objectives. The named executive officers’
actual bonuses may exceed 100% of target in the event performance exceeds the
predetermined goals.

 